Citation Nr: 1134632	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an ulcer disorder, to include as secondary to residuals of heat stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, (RO).  The case was remanded by the Board for additional development in February 2010 and is now ready for appellate review.  This remand referred to the RO an inferred claim of entitlement to an increased rating for residuals of a heat stroke, and/or the inclusions of a cognitive impairment as a residual of heat stroke, and this matter is again referred to the RO.  

In September 2008, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  An ulcer was not demonstrated to a compensable degree within one year of service.  

2.  The weight of the competent evidence is against a conclusion that the Veteran has a current ulcer disorder that is etiologically related to service or residuals of heat stroke. 


CONCLUSION OF LAW

An ulcer disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to or the result of residuals of heat stroke, to include by way of aggravation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by a letter dated in September 2006 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  In addition, the VA examination that included an opinion as to the etiology of the Veteran's ulcer disorder as requested in the February 2010 remand was provided in June 2010.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including an ulcer, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports reflect treatment for heat stroke in May 1977 and a report of a "nervous stomach" on a medical history collected at separation.  An ulcer is not shown during service and the report from the September 1979 separation examination did not reflect a gastrointestinal disability.  

The post service evidence reflects private treatment reports indicating an ulcer was first demonstrated on an upper gastrointestinal series completed in June 1984.  Continuing treatment for an ulcer disorder thereafter is shown, and the record reflects a private clinical report dated in October 2007 from a physician who indicated he first began treating the Veteran for recurrent peptic ulcer disease in 1994 and that the Veteran's ulcer disease started during service.  As this examiner did not have access to the Veteran's service treatment records, this statement is based entirely on a history provided by the Veteran and thus has minimal probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993). 

At his September 2008 hearing, the Veteran testified that his ulcer disorder began "right after" his heat stroke during service and asserted that his ulcer was etiologically related to the "nervous stomach" shown on the report of history collected at separation.  In order to address these assertions, the Veteran was afforded the aforementioned VA examination in June 2010.  The claims file was provided to the examiner, and the reports from this examination contain a detailed summary of the clinical evidence.  Following review of this history and examination of the Veteran, the assessment included peripyloric antral superficial RAKE ulcers, and the opinion was that there was less than a 50 percent chance that this condition was related to residuals of heat stroke.  As support for this conclusion, the examiner noted that the Veteran was not diagnosed with an ulcer until 1984 and that there was no record that the Veteran had "ongoing chronic problems" within the first year of separation.  Finally, she concluded that there was "no indication" that there was a chronic condition associated with the gastrointestinal system during service.

From the evidence above, it is clear that an ulcer was not demonstrated within one years of service; as such, service connection for an ulcer disorder cannot be presumed to have been incurred in service under the provisions of U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the October 2007 private physician's statement indicated the Veteran's problems with ulcers began in service, the service treatment reports do no reflect this fact and, as indicated above, this opinion was based on a history provided by the Veteran.  In contrast, the opinion following the June 2010 VA examination was documented to have been preceded by a thorough discussion of the clinical history and was supported by a detailed rationale.  As such, the Board finds the probative weight of the negative medical evidence to exceed that of the positive.    
 
As for the Veteran's assertions that his ulcer disorder is of in-service origin or otherwise etiologically related to service connected residuals of heat stroke, the Board does not doubt that this is his sincere belief and assumes his credibility for the purpose of this adjudication.  However, the probative weight of these assertions is overcome by the medical evidence, as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for an ulcer disorder, the doctrine is not for application.  Gilbert, supra.  

ORDER

Entitlement to service connection for an ulcer disorder is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


